Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 08/31/2022. 
Claims 1-21 are pending and presented for examination. 
The rejection of claim 21 under 35 USC 101 is withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 13, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2015/0078395 A1) in view of Ofek et al. (USP 7,426,206 B1).

Regarding claims 1, 13, 21, Nishimura discloses a packet sending method implemented by a network device, a computer program product or a network device, the method or the device comprises: 
a receiver configured to receive a packet (see fig. 4, discloses packets corresponding to each flow is received, par. 0064); and 
a processor coupled to the receiver (fig. 3-4, scheduler/shaper) and configured to:
identifying that a flow to which the packet belongs is delay-sensitive traffic for a reserved resource, wherein the reserved resource comprises a quantity of packets that can be sent for the flow in a time window (see par. 0067-0074, describes a packet with particular flow); and 
determining an ingress queue of the flow based on a quality of packets that can be sent for the flow in one time window (see par. 0072-0075, par. 0075, discloses for example shaper determining which queue the packet is queued at based on transmission rate, or number of packets that can be sent in one time window); 
adding the packet to the ingress queue of the flow (see par. 0072-0075, par. 0075, describes adding the packet to the queue by the scheduler);
arranging the packet in a time window to send based on the quantity of packets that can be sent for the flow in the time window (see par. 0067-0075, discloses arranging packets in buffer, for example, in one time window fixed number of packets can be sent, see also par. 0077), an accumulated quantity of packets that have been sent in the time window, and a quantity of packets already in a queue used to send the flow (par. 0077-0079, further discloses availability or buffer state, which is how empty, or difference between total capacity minus what is sent, and number of packets in queue, see also par. 0121-0125).
Nishimura fails to disclose but Ofek discloses determining a queue of the flow based on an arrival time window of the packet (col. 21, lines 16-34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include determining a queue for the flow based on the arrival time window of the packet as described by Ofek. 
The motivation for doing so would be to allow minimizing the time required for routing decisions and switching of every data packet (see Ofek at col. 5, lines 38-46). 
Regarding claims 8, 20, Nishimura discloses the packet sending method, further comprising: 
using queue resource reservation information and traffic resource reservation information to send the flow (see fig. 5, par. 0076-0083), wherein the queue resource reservation information and the traffic resource reservation information are preconfigured in the network device (see fig. 5, discloses information configured in the table), wherein the queue resource reservation information comprises a queue in a one-to-one correspondence with the flow (see fig. 6, at least discloses at least three queues for three flows) and a dequeue gating configured for the queue (see fig.5 and 6, discloses dequeuer gating as a selector), wherein the dequeue gating controls a quantity of packets to send in the time window (par. 0067-0075, discloses time buffers for storing and transmission of packets in the time window), and wherein the traffic resource reservation information comprises the quantity of packets that can be sent for the flow in one time window (see par. 0067-0075, see also par. 0123); adding the packet to a queue corresponding to the flow to which the packet belongs (see par. 0067-0075, fig. 5-6, discloses adding a packet to the queue); and extracting the packet from the queue corresponding to the flow based on the dequeue gating (see fig. 5-6, selector or DRR for extracting the packet from the queue), wherein the dequeue gating updates based on the time window (par. 0067-0075), wherein an initial value of the dequeue gating in the time window is a quantity of packets that can be sent for the flow corresponding to the queue in the time window, and wherein the initial value decreases progressively based on another quantity of packets sent in the time window (see par. 0098-0108, discloses a time period for transmission of packet in a fixed window, and sequentially decreasing as the packets are transmitted); and sending the packet (see fig. 8, selector transmitting the packet).

Regarding claim 9, Nishimura discloses the packet sending method further comprising: monitoring a time window update (see fig. 10, disclose flow id info update between element 22 and 24); obtaining the quantity of packets that can be sent for the flow in one time window from the traffic resource reservation information (see fig. 10, discloses retrieving flor ID info update which includes quantity of packets that can be sent in the time window); and updating the dequeue gating based on the quantity of packets that can be sent for the flow in the time window each time the time window updates (see fig. 10, discloses updating the next TR based on the completition of TR readout and current time, see also par. 0115-0118).

Claims 7, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Ofek as applied to claim 1, 8, 13 above, and further in view of Szymanski (US 2018/0310078 A1).

Regarding claims 7, 12, 19, Nishimura fails to disclose but Szymanski discloses the packet sending method further comprising reserving the reserved resource for the flow in advance, wherein traffic resource reservation information is used to send the flow and is configured in a resource reservation process (see par.0047, discloses reservation of resource for the flow in advance).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include reserving the reserved resources for the flow in advance, wherein traffic resource reservation information is used to send the flow and is configured in a resource reservation process as described by Szymanski. 
The motivation for doing so would be to allow achieving deterministic delay and jitter guarantees for provisioning of Guaranteed rate traffic flow. 

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Ofek as applied to claim 9 above, and further in view of Loehr et al. (US 2019/0174513 A1).

Regarding claim 10, Nishimura fails to disclose but Loehr discloses the packet sending method wherein the dequeue gating is a token bucket, and wherein the packet sending method further comprises updating a quantity of tokens in the token bucket to the quantity of packets that can be sent for the flow in one time window (see par. 0057, discloses wherein the gating technique for sending packets is based on token bucket, and updating a quantity of token to amount the data that can be sent in one TTI).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the dequeue gating is a token bucket, and wherein the packet sending method further comprises updating a quantity of tokens in the token bucket to the quantity of packets that can be sent for the flow in one time window as described by Loehr.
The motivation for doing so would be to allow controlling the packet flow. 

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Ofek and Loehr as applied to claim 10 above, and further in view of Broerman et al. (US 2019/0028958 A1).

Regarding claim 11, Nishimura fails to disclose but Broerman discloses the packet sending further comprising:
checking, in real time, whether another packet is in the queue corresponding to the flow and whether a token is in the token bucket (see fig. 5, 502-510, discloses checking available token prior to determining to send a message); and
extracting and sending the other packet when the other packet in the queue corresponds to the flow and the token is in the token bucket until no token is in the token bucket or no packet is in the queue corresponding to the flow (see fig. 5, discloses sending message based on availability of token).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to check the availability of token when a packets are available in the queue as described by Broerman. 
The motivation for doing so would be to allow managing the congestion on the network. 

Allowable Subject Matter
Claims 2-6, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-13, 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chayet et al. (US 2019/0007347) – discloses buffering packets based on time of arrival of the packets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466